DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments regarding the previously applied 35 USC 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reinke et al. (2015/0305642) and Pipke (2007/0149862).
Applicant’s amendment has overcome most of the previously applied 35 USC 112(b) rejections. However, The issues set forth regarding claims 7 and 21 have not bene addressed. Therefore the rejection of Claims 7 and 21 have been maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 requires sampling (which would require a sampling rate) before the determination of the sampling rate is introduced into the claims. In order to provide clarity within the claim, it would appear best to include the steps of measuring an RC time constant and setting the sampling rate based on the RC time constant before the sampling step. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 recites a “means for receiving a first biopotential”; “means for receiving a second biopotential”; “means for passing the first biopotential”; “means for passing the second biopotential”; “means for processing the difference”; “means for sampling”; means for measuring”; and “means for adjusting”.
For the purposes of examination, the Examiner notes the “means for receiving a first biopotential” will be interpreted as a first electrode; “means for receiving a second biopotential” will be interpreted as a second electrode; “means for passing the first biopotential” is a first resistor; “means for passing the second  biopotential” is a second resistor; “means for processing the difference” will be a sense capacitor; and “means for sampling” will be first and second switches controlled by a switching controller (see Claim 20 for the corresponding structure set forth by Applicant.
The Examiner notes the “means for measuring” and the “means for setting” do not have an clear structural correspondence to the specification. As such, the claimed means will be interpreted as any structure capable of the claimed function. See 112(b) rejection below for more details.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states that the sampling rate must be low enough to ensure that the capacitor discharges before the next sample but also it must be fast enough to yield a sample window which captures most pace pulses. How many pacing pulses does Applicant deem to be “most”? Is it 51% or is it commensurate with the examples provided of 78% or more (see par. [0092]). Also, what determinations or calculations are made to ensure that the capacitor discharges before the next sample? Does the sampling time need to be at least three times the RC time constant as set forth in par. [0077] of the publication? If so, what is the upper bound of the sampling rate so that it is fast enough to yield a sample window which captures most pace pulses? There is no clear correlation in the specification of these values of sampling time to the claimed functional requirements. 
Claim 21 recites a “means for measuring an RC time constant” and “means for setting the sampling rate”. However, as noted in the 112f section above, the specification fails to attribute any clear and definite structure to these means. Therefore, the metes and bounds of the terms are unclear.
Claim 18 is rejected for being dependent on indefinite claim 7.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent 4,596,252) in view of Perez et al. (2014/0257528), further in view of Reinke et al. (2015/0305642) and Pipke (2007/0149862).
First, the Examiner notes the embodiment claimed in Claims 1, 20 and 21 is illustrated, at least in part, in Applicant’s Fig. 1, reproduced below:


    PNG
    media_image1.png
    630
    893
    media_image1.png
    Greyscale

Likewise, the Examiner notes Nelson discloses this exact circuit configuration as illustrated in Fig. 1 of Nelson, the pertinent section of the circuit being reproduced below:

    PNG
    media_image2.png
    311
    253
    media_image2.png
    Greyscale

With respect to the language of Claims 1-9, 11-14, 16, 18, 20 and 21, Nelson discloses a system and method comprising a means, namely a first electrode 12 (which can be generically modeled by a parasitic capacitance and resistance, both are known quantities electrodes possess, see Applicant’s admission in par. [0072] of PGPUB 2021/0113842, which is the publication of the present application), for receiving a first biopotential; a second means, namely a second electrode 14, for receiving  a second biopotential signal; a third means, i.e. a series resistor 13, for passing the first biopotential signal; a fourth means, i.e. a series resistor 15, for passing the second biopotential signal; a fifth means, i.e. a capacitor 17, wired between terminal ends of the first and second resistors 13, 15; a sixth means, i.e. a switch S1, in communication with the second terminal end of the first series resistor 13; a seventh means, i.e. a switch S2, in communication with the second terminal end of the second series resistor 15; and an eighth means, i.e. a switching controller, such as a clock source (not shown but well-known as a crystal oscillator or other clock generating means),  configured to sample at a frequency that is at least twice the highest frequency of interest and allows capacitor 17 to charge to a potential approaching a difference between resistors 13 and 15 (col. 2, lines 10-26; Fig. 1). The Examiner notes Applicant indicates the desired range for sampling the ECG signal is 600-1200 Hz (par. [0092-0093] of the published application, pgpub 2021/0113842). Likewise, Nelson discloses preferentially sampling the signal at 1 KHz “to provide good resolution of the input waveform and to ensure sufficient reduction of high frequency noise”, wherein this value would also be greater than twice the RC time constant. Nelson is silent regarding a means for measuring an RC time constant; a means for adjusting the sampling rate based on the RC time constant and applying a difference operator to the data window set and data filtered by a median filter resulting in a pace window data set.
However, Perez discloses a system and method for adaptively adjusting the sampling rate of a system comprising a means 214 for measuring a time constant of a system (par. [0039-0046])  and means 216 for adjusting the sampling rate based at least in part on the time constant (Fig. 2; par. [0047]) for the purpose of providing improved device performance in dynamic systems (par. [0004]), such as sensors (par. [0077]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson reference to include a time constant determiner and sample rate adjuster, as taught and suggested by Perez, for the purpose of improving device performance of dynamic systems.
Additionally, Reinke discloses filtering a data signal with filters such as a band-pass filter, high-pass filter, derivative filter etc. , wherein the derivative filter determines a difference signal, in order to produce a signal set only comprising pace pulses, wherein the pacing pulses are identified by spikes that meet or exceed a threshold (par. [0069-0070, 0072, 0078-0079]; Fig. 7). This provides the benefit of generating a clear signal identifying only pacing pulses as seen in the signal labeled “detection sequence”. This would improve the performance of pacing systems that have at least two different pacing devices working in conjunction (see par. [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson reference to include a derivative filter to produce a pace window data set, as taught and suggested by Reinke, for the purpose of improving the performance of pacing systems that have at least two different pacing devices working in conjunction
Lastly, regarding the inclusion of a median filter, particularly a 3 point median filter, Pipke discloses median filters can be employed to remove noise/disruptive events from ECG signals, essentially smoothing them,. (par. [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson reference to include a 3-point median filter, as taught and suggested by Pipke, for the purpose of removing noise/disruptive events from an ECG signal and smoothing it.

In regards to Claim 10, Nelson and Reinke disclose detecting a spike when it exceeds a threshold (Reinke: par. [0072]) but fails to disclose the exact threshold of three sigma. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold to three sigma, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 17, Nelson and Reinke discloses eliminating the detected pacing pulses from the ECG ( Reinke: par. [0066]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent 4,596,252) in view of Perez et al. (2014/0257528), further in view of Reinke et al. (2015/0305642); Pipke (2007/0149862) and Liao et al. (2017/0296081). Nelson, Perez, Reinke and Pipke discloses all of the claimed invention except for frequency domain analysis. However, Liao discloses that frequency domain analysis of ECG signals provides the benefit of increased/improved resolution due to ECG signals having low frequency content spread over a long duration (par. [0008]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson, Perez, Reinke and Pipke combination to include frequency domain analysis, as taught and suggested by Liao, for the purpose of increasing/improving processing resolution of ECG signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792